Name: 2012/32/EU: Commission Decision of 19Ã January 2012 requiring Member States to prohibit the placing on the market of flail-type cutting attachments for portable hand-held brush cutters (notified under document C(2011) 9772) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  miscellaneous industries;  marketing;  consumption;  technology and technical regulations;  agricultural activity
 Date Published: 2012-01-21

 21.1.2012 EN Official Journal of the European Union L 18/5 COMMISSION DECISION of 19 January 2012 requiring Member States to prohibit the placing on the market of flail-type cutting attachments for portable hand-held brush cutters (notified under document C(2011) 9772) (Text with EEA relevance) (2012/32/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 9 thereof, Whereas: (1) Grass trimmers and brush cutters are portable hand-held gardening and forestry machines used for cutting grass, weeds, brush, small trees and similar vegetation. A complete grass trimmer or brush cutter unit includes a power head, a power transmission shaft, a cutting attachment and a guard. Many combustion engine driven machines are dual purpose machines that can be used for cutting grass and weeds or for cutting brush and small trees, depending on the cutting attachment fitted. (2) In September 2008, the Swedish authorities informed the other authorities of Member States and the Commission that several flail-type cutting attachments for brush cutters, consisting of two or more metal parts such as chains, knives or brushes linked to a rotating head, were being placed on the market by manufacturers other than the original brush cutter manufacturers. The Swedish authorities considered that such flail-type cutting attachments were dangerous. (3) In May 2010, the authorities of the United Kingdom informed the other authorities of Member States and the Commission of a fatal accident involving a flail-type cutting attachment for a brush cutter consisting of two chains linked to a metal disc. During use of a brush cutter fitted with such a cutting attachment, a link of the chain had been ejected and had fatally injured a bystander. The United Kingdom had taken measures to ensure the withdrawal from the market and from service of the cutting attachments concerned. At the meeting of the Machinery Committee held on 2 June 2010, the United Kingdom requested the Commission to examine the need for the adoption of a measure requiring Member States to prohibit the placing on the market of cutting attachments having similar technical characteristics. (4) Flail-type cutting attachments for brush cutters placed on the market separately in order to be assembled with a brush cutter by the operator, not covered by the risk assessment, the EC declaration of conformity and the instructions of a brush cutter manufacturer, are interchangeable equipment according to the definition set out in point (b) of Article 2 of Directive 2006/42/EC. (5) Section 1.3.2 of Annex I to Directive 2006/42/EC on the risk of break-up during operation requires the various parts of machinery and their linkages to be able to withstand the stresses to which they are subject when used. Where a risk of rupture or disintegration remains despite the measures taken, the parts concerned must be mounted, positioned and/or guarded in such a way that any fragments will be contained, preventing hazardous situations. Section 1.3.3 of Annex I to that Directive on risks due to falling or ejected objects requires precautions to be taken to prevent risks from falling or ejected objects. (6) The harmonised standard for portable hand-held combustion engine driven brush cutters, EN ISO 11806:2008, includes technical specifications and tests to ensure the adequate strength of cutting attachments and to reduce risks due to thrown objects. The standard does not foresee cutting attachments consisting of more than one metal part. While application of the harmonised standard is voluntary, the standard indicates the state of the art to be taken into account when applying the essential health and safety requirements of Directive 2006/42/EC, according to the general principles set out in the introduction to Annex I to Directive 2006/42/EC. (7) The use of flail-type cutting attachments with linked metal parts gives rise to significantly higher residual risks of break-up during operation and of ejection of objects than single part metal blades. The metal parts of flail-type cutting attachments and their linkages are subject to repeated high mechanical stresses when they come into contact with stones, rocks and other obstacles and are liable to break-up and be ejected at high speed. They are also liable to eject stones with higher energy than single part metal blades. The guards fitted to portable hand-held brush cutters cannot provide adequate protection against the higher risks created by flail-type cutting attachments with linked metal parts. Consequently, taking account of the state of the art, flail-type cutting attachments for portable hand-held brush cutters cannot be considered to comply with the requirements set out in sections 1.3.2 and 1.3.3 of Annex I to Directive 2006/42/EC. That non-conformity gives rise to a significant risk of serious or fatal injury to users and other exposed persons. (8) On 22 October 2010, the Commission consulted the European Garden Machinery Federation on a draft measure to deal with dangerous cutting attachments for brush cutters. In its reply dated 4 November 2010, the Federation expressed support for the draft measure. (9) The shortest possible period should be allowed for the application of the measures required by this Decision in order to prevent further accidents. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 22 of Directive 2006/42/EC, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the placing on the market of flail-type cutting attachments consisting of several linked metal parts for portable hand-held brush cutters. Article 2 Member States shall take the necessary measures to comply with this Decision by 30 April 2012 at the latest. They shall publish those measures and forthwith inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 January 2012. For the Commission Antonio TAJANI Vice-President (1) OJ L 157, 9.6.2006, p. 24.